Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (USPGPub 2013/0158488).
	Regarding claims 1-7 and 21, Weaver teaches imbibing an initiator composition, such as benzoin [0312], into the interior of a polyurethane catheter by flowing the composition into the catheter using a pump [0351] wherein thereafter a monomer solution was applied to the coated substrate [0351]. Weaver fails to teach in this singular example wherein the monomer solution was specifically applied.  However, Weaver specifically teaches that the polymerization mixture employed by dipping as well which would coat both the interior and exterior of the catheter at the same time [0296]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art coating steps of Weaver using the method steps as described by Weaver wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
	Regarding claims 8-9, Weaver teaches the use of both acrylic acid monomers [0259] (vinyl carboxylic acid monomer) and a variety of acrylates and acrylamides that that would read upon neutral monomers [0251-265].
	Regarding claim 10, the teachings of Weaver are as shown above. Weaver fails to teach providing the monomer in relationship to one another in the exact manner claimed.  However, Weaver clearly shows that the amount of each monomer provided bay vary widely [0259] seemingly in order to control the fouling properties of the copolymer obtained [0258] and wherein those of ordinary skill in the art would readily recognize that the percentage of components present would directly affect the mechanical properties of the copolymer formed.  Therefore in the absence of criticality of the specific ranges claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of each monomer used in the formation of the copolymer of Weaver in order to control the fouling and mechanical properties of the catheter of Weaver. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
	Regarding claim 11, the mention of UV initiators would be implicit of the use of UV light for initiation in the absence of a teaching otherwise.
	Regarding claim 18, Weaver teaches obtaining dry thicknesses of the surface coating implying drying steps [0352-0355] and Weaver teaches a sterilization process for testing samples [0061][0115] that were coated. 
	Regarding claim 19, the prior art coated substrate exhibits the majority of the conditions listed.
	Regarding claim 20, because the prior art invention of Weaver is formed using the same material as the current application, the prior art object would reasonably have the same chemical and physical properties as the currently claimed product. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.
Claim(s) 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (USPGPub 2013/0158488) as applied to claims 1-11 and 18-21  above, and further in view of Aflori et al. (“Bactericidal effect on Foley catheters obtained by plasma and silver nitrate treatments” High Performance Polymers, 2015, Vol. 27., No. 5, pp. 655-660).
Regarding claim 12, the teachings of Weaver are as shown above.  Weaver fails to teach ionizing the coating provided.  However, Aflori teaches that it is known to treat catheters with a solution of NaOH and silver nitrate (bottom of pg. 658), wherein it is realized by those of ordinary skill in the art that the NaOH solution ionizes the surface of the implant for the purpose of deposition of silver ions onto the surface in order to provide antimicrobial activity to the catheter. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the ionizing and silver ion coating steps of Aflori to the catheter of Weaver in order to gain the antimicrobial activity of the catheter of Aflori in the catheter of Weaver.
Regarding claim 13-14, the separation of the coating step of Aflori into a two separate steps involving a first ionizing treatment followed by the addition of an antimicrobial agent would be considered a mere separation of steps wherein the Court has long held that the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Regarding claim 16, the separation of the coating step of Aflori into a two separate steps involving a treating with a silver antimicrobial agent followed by treatment using a basic NaOH solution would be considered a mere separation of steps wherein the Court has long held that the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (USPGPub 2013/0158488) in view of Aflori et al. (“Bactericidal effect on Foley catheters obtained by plasma and silver nitrate treatments” High Performance Polymers, 2015, Vol. 27., No. 5, pp. 655-660) as applied to claims 12-14 and 16 above and further in view of Ash et al (USPGPub 2005/0131356).
Regarding claim 15, the teachings of Weaver in view of Aflori are as shown above.  Weaver in view of Aflori fails to teach wherein a photostabilizer is employed.  However, Ash teaches that it is known to coat medical catheters with brilliant green because of its known antimicrobial properties (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to coat the catheter of Weaver in view of Aflori with the brilliant green of Ash in order to gain the antimicrobial activity provided to catheters in the invention of Ash in the catheter of Weaver in view of Aflori.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (USPGPub 2013/0158488) as applied to claims 1-11 and 18-21  above, and further in view of Lambert et al. (US4585666).
Regarding claim 17, the teachings of Weaver are as shown above. Weaver fails to teach wherein the catheter is protonated after coating.  However, Lambert teaches that it is known to treat coated catheters with a de-protonating composition (HCl and water) after coating presumably to contribute to the “slippery” surface obtained by the treatment process and to clean excess coating material from the catheter (see Example 5).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the HCl de-protonating step of Lambert in the invention of Weaver in order to clean the catheter of Weaver of residual coating material and to provide a slippery surface as guided by Lambert. Further this would be considered an application of a known rinsing technique to improve similar catheters in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717